Beown, Judge:
This suit against the United States was brought at New York and there tried to recover customs duties claimed to have been illegally exacted on an article invoiced as “Cleaning and Degreas-ing Preparation.” Its dry formula is shown on the powdered sample produced at the trial as follows:
Trisodium phosphate___ 7. 35%
Sodium carbonate_5.80%
Sodium silicate_.__ 8. 6%
Impurities__ .85%
*94The collector took duty at 25 per centum ad valorem under paragraph 5, Tariff Act of 1930, reading:
Par. 5. All chemical elements, all, chemical salts and compounds, all medicinal preparations, and all combinations arid mixtures of any of the foregoing, all the foregoing obtained naturally or artificially and not specially provided for, 25 per centum ad valorem.
The plaintiff’s principal claim is under paragraph 80 reading as follows:
PaR. 80. Soap: Castile, 15 per centum ad valorem; toilet, 30 per centum ad valorem; all other soap and soap powder, not specially provided for, 15 per centum ad valorem.
Other claims under paragraphs 14 and 81 are not pressed or supported. The evidence shows that it is principally used to wash the inside of tanks and drums and to wash tools.
The witness said that it could be used for washing hands but did not form a lather. He claimed that it was used as soa,p; was used for cleaning.
The dictionary definitions of soap are as follows:
Soap. A cleansing agent, made usually by action of alkali on fat or fat acids, and consisting of potassium salts and fat acids. (Webster’s New International Dictionary, 1936.)
Soap. Any compound formed by the union of a fatty acid with a base; specifically, a substance consisting wholly or in part of a sodium or potassium salt of oleic, palmitic, or stearic acid, and used as a detergent. (Funk and Wagnalls Standard Dictionary.)
The formula as proved contains no fatty acids. Although the article is undoubtedly a cleaning powder and used as some soaps are used it does not come within the common meaning of soap. Therefore under the record presented the protest must be overruled.
Judgment will isstie accordingly. '